Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 26, 2021

                                     No. 04-21-00303-CV

                         IN THE INTEREST OF A.N.L., A CHILD

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA01830
                      Honorable Linda A. Rodriguez, Judge Presiding

                                        ORDER

           Appellant’s motion for an extension of time to file her brief is GRANTED. Appellant’s
brief is due on or before September 13, 2021.




                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court